DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. US 2011/0284865.
	Regarding claim 1, Inoue et al. Fig. 4 discloses a method for fabricating a transistor, comprising [0132]-[0133]: 
obtaining a substrate 20 including a gallium nitride (GaN) layer 21, a GaN-based alloy layer 22 disposed on the GaN layer and having a top side; 
implanting a dopant to form a first doped region 25B extending from the top side into the GaN layer in a drain access region [0068]; and 
depositing source 26A, drain 26B, and gate 23 contact structures that are supported by the GaN layer.  
Regarding claim 5, Inoue et al. Fig. 4 discloses the method of claim 1, wherein the drain 26B contact structure at least partially contacts the first doped region 25B.  
Regarding claim 6, Inoue et al. Fig. 4 discloses the method of claim 1, further comprising implanting the dopant [0068] to form a second doped region 25A extending from the top side into the GaN layer 22.  
Regarding claim 7, Inoue et al. Fig. 4 discloses the method of claim 6, wherein the dopant includes silicon [0068].  
Regarding claim 9, Inoue et al. Fig. 4 discloses a method for fabricating a transistor HEMT 2 on a substrate 20 including a gallium nitride (GaN) layer 21 and a GaN-based alloy layer 22 disposed on the GaN layer, comprising: 
implanting a dopant to form a first doped region 25B extending through the GaN-based alloy layer 22 into the GaN layer 21 in a drain access region [0068]; and 
forming source 26A, drain 26B, and gate 23 contact structures that are supported by the GaN layer.  
Regarding claim 13, Inoue et al. Fig. 4 discloses the method of claim 9, wherein the drain 26B contact structure at least partially contacts the first doped region 25B.  
Regarding claim 14, Inoue et al. Fig. 4 discloses the method of claim 9, further comprising implanting the dopant [0068] to form a second doped region 25A extending through the GaN-based alloy layer 21 into the GaN layer 22.  
Regarding claim 15, Inoue et al. Fig. 4 discloses the method of claim 14, wherein the dopant includes silicon [0068].  
Regarding claim 17, Inoue et al. Fig. 4 discloses the method of claim 9, wherein the first doped region 25B is laterally offset from the drain 26B contact structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. as applied to claims 1 and 9 above, and further in view of Chen et al. US 2020/0127116.
	Regarding claim 2, Inoue et al. Fig. 4 discloses the method of claim 1. Inoue et al. does not disclose further comprising depositing a p-type GaN layer (pGaN) on the top side, wherein the gate contact structure is supported by the pGaN layer.  
	Chen et al. Figs. 1A-2 teaches a gate electrode 114 formed over a doped (p-type or n-type) compound GaN block 110 [0025] formed on AlGaN layer 108 [0022].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue et al. with the method of Chen et al. for the purpose of inhibiting the generation of 2DEG under the gate electrode, thereby attaining a normally-off status for the semiconductor device.
Regarding claim 3, Inoue et al. in view of Chen et al. teaches the method of claim 2. Inoue et al. teaches further comprising implanting the dopant [0068] to form a second doped region 25A extending through the GaN-based alloy layer 21 into the GaN layer 22.  
Regarding claim 4, Inoue et al. in view of Chen et al. teaches the method of claim 3. Inoue et al. teaches wherein the dopant includes silicon [0068].  
Regarding claim 10, Inoue et al. Fig. 4 discloses the method of claim 9. Inoue et al. does not disclose further comprising depositing a p-type GaN layer (pGaN) on the top side, wherein the gate contact structure is supported by the pGaN layer.  
	Chen et al. Figs. 1A-2 teaches a gate electrode 114 formed over a doped (p-type or n-type) compound GaN block 110 [0025] formed on AlGaN layer 108 [0022]. T	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue et al. with the method of Chen et al. for the purpose of inhibiting the generation of 2DEG under the gate electrode, thereby attaining a normally-off status for the semiconductor device.


Regarding claim 11, Inoue et al. in view of Chen et al. teaches the method of claim 10. Inoue et al. teaches further comprising implanting the dopant [0068] to form a second doped region 25A extending through the GaN-based alloy layer 21 into the GaN layer 22.  
Regarding claim 12, Inoue et al. in view of Chen et al. teaches the method of claim 11. Inoue et al. teaches wherein the dopant includes silicon [0068].  

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. as applied to claims 1 and 9 above, and further in view of Chowdhury et al. US 2019/0115448.
Regarding claim 8, Inoue et al. Fig. 4 discloses the method of claim 1. Inoue et al. does not disclose wherein the GaN-based alloy layer comprises AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium, respectively.  
Chowdhury et al. [0122]- [0123] teaches a method of forming on a 2DEG containing layer, materials such as AlGaN and AlInGaN, known to exhibit current blocking properties or lack current blocking properties.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium for the GaN-based alloy layer of Inoue et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 16, Inoue et al. Fig. 4 discloses the method of claim 9. Inoue et al. does not disclose wherein the GaN-based alloy layer comprises AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium, respectively.  
Chowdhury et al. [0122]- [0123] teaches a method of forming on a 2DEG containing layer, materials such as AlGaN and AlInGaN, known to exhibit current blocking properties or lack current blocking properties.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try AI(X) In(Y)Ga(1-X-Y)N, where X and Y are the concentrations of Aluminum and Indium for the GaN-based alloy layer of Inoue et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898